IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00382-CV

TOMMY LEON JONES,
                                                          Appellant
v.

BRAZOS COUNTY SHERIFF'S DEPARTMENT,
                                                          Appellee


                      From the County Court at Law No. 2
                             Brazos County, Texas
                      Trial Court No. 11.002166-CV-CCL2


                         MEMORANDUM OPINION


      Tommy Leon Jones appeals the trial court’s granting of a no evidence motion for

summary judgment. Jones’s docketing statement was due November 12, 2012. It was

not received. By letter dated November 20, 2012, the Clerk of this Court notified Jones

that the docketing statement had not been filed and must be filed within 21 days from

the date of the letter. No docketing statement was received. By letter dated December

20, 2012, the Clerk of this Court again notified Jones that the docketing statement had

not been filed and warned Jones that if the docketing statement was not filed within 14
days from the date of the letter, the appeal would be dismissed. More than 14 days

have passed and no docketing statement has been received.

       Further, by letter dated December 12, 2012, Jones was notified by the Clerk of

this Court that he had not paid or failed to make arrangements to pay the clerk’s fee for

the preparation of the clerk’s record. Jones was warned that unless within 21 days from

the date of the letter he paid or made arrangements to pay the clerk’s fee and notified

this Court of the actions taken, the appeal would be dismissed for want of prosecution.

See TEX. R. APP. P. 37.3(b). More than 21 days have passed and we have received no

notification that Jones has paid or made arrangements to pay the clerk’s fee.

       This appeal is dismissed. TEX. R. APP. P. 42.3(b), (c); 37.3(b).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.




                                              TOM GRAY
                                              Chief Justice




Jones v. Brazos County Sheriff’s Department                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 17, 2013
[CV06]




Jones v. Brazos County Sheriff’s Department    Page 3